DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 13, 20, 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In this case, the claim language is confusing because:
Claims 3, 13: it is not clear what applicant means by a sonde sensor. Is it an additional sensor? What particular parameter does it measure? Does applicant mean a sonde type housing?
Claim 23: it is not clear what applicant means by a multiparameter sonde since a multiparameter sonde lacks antecedent basis (has not been described in claim 13 which claim 23 is dependent on).
It is not clear from the specification, claims and drawings what is the sonde sensor. It appears that the sonde sensor is a casing wherein the other sensors are inserted. Is this a proper interpretation of the invention?
Claims 4 is rejected as being dependent on claim 3.
Claim 20 is rejected as being dependent on claim 13.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

           Claim(s) 1, 28 is/are rejected under 35 U.S.C. 102 as being anticipated by Steckling (U.S. 20120232809).
Steckling discloses in para [0037] and FIG. 1A, an intelligent gas/ fluid sensor probe 100 as depicted. The probe comprising a housing and a printed circuit board 45  and a heated thermistor 10, heating resistor 20, reference thermistor 25, microcontroller/ processor 30 and voltage regulator 35 is depicted. The reference thermistor 25 is installed on an opposite side of printed circuit board 45 from heated thermistor (first) 10 and heating resistor 20. A thickness 45' of printed circuit board 45 provides sufficient thermal insulation for reference thermistor (second) 25 to measure ambient temperatures within conduit 60 without being influenced by heat generated by heating resistor 20. The device comprises an electronic assembly, Fig. 2.
         Claim(s) 1, 28 is/are rejected under 35 U.S.C. 102 as being anticipated by
Noma et al. (U.S. 5660473) [hereinafter Noma].
Noma discloses in Fig. 4 a first thermistor 9, a second thermistor 12, wherein the first thermistor 12 is extended from the housing, isolated from the second thermistor 12 by a thermal insulation (Abstract), and a tip portion made 2 (a part of a structure/ sensor platform 1) of a metal constitutes a thermal conductor connecting the  first thermistor 9 to the rest of the housing (insulation holder) 8. The first thermistor 9 is thermally insulated from the second thermistor 12 (Abstract), thus, from the rest of the housing/ instrument (by a thermal barrier).
Claim(s) 1, 5, 12, 16, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newell et al. (U.S. 20150204733) [hereinafter Newel].
Newel discloses in Fig. 1 and para [0034] a device in the field of applicant’s endeavor. Newel teaches a reference temperature sensor Ta 110 extending distally from a wall 106, a measuring temperature sensor Ts 112 positioned interiorly in the instrument housing, a thermal barrier/ insulator 104 thermally positioned between the sensors (partially surround them by one side).
A sensor platform/ vertical structure comprising a distal end, where the reference (ambient side)  temperature sensor Ta is positioned and a proximal end close to the vessel wall, where the measuring/ sensing (fluid side) sensor Ts is positioned. 
Newell states: if R.sub.a =Thermal resistance between sensor and ambient; R.sub.w=Thermal resistance between sensor and fluid through the vessel/channel wall (bag); T.sub.f is the fluid temperature and T.sub.a is the ambient temperature, then the sensor temperature error T.sub.e at equilibrium will be T.sub.e=(T.sub.f-T.sub.a)*[R.sub.f/(R.sub.f+R.sub.a)].
The device comprising a controller/ processor 120.
Both sensors are positioned along the centerline, Fig. 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-11, 14-15, 17-19, 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newell et al. (U.S. 20150204733) [hereinafter Newel].
Newel discloses in Fig. 1 and para [0034] a device in the field of applicant’s endeavor. Newel teaches a reference temperature sensor Ta 110 extending distally from a wall 106, a measuring temperature sensor Ts 112 positioned interiorly in the instrument housing, a thermal barrier/ insulator 104 thermally positioned between the sensors (partially surround them by one side).
A sensor platform/ vertical structure comprising a distal end, where the reference (ambient side)  temperature sensor Ta is positioned and a proximal end close to the vessel wall, where the measuring/ sensing (fluid side) sensor Ts is positioned. 
Newell states: if R.sub.a =Thermal resistance between sensor and ambient; R.sub.w=Thermal resistance between sensor and fluid through the vessel/channel wall (bag); T.sub.f is the fluid temperature and T.sub.a is the ambient temperature, then the sensor temperature error T.sub.e at equilibrium will be T.sub.e=(T.sub.f-T.sub.a)*[R.sub.f/(R.sub.f+R.sub.a)].
For claims 17, 25: it appears that the equation of Applicant in claims 17, 25 would be received as derived from the equations of Newell by simple modification.
The device comprising a controller/ processor 120.
Official Notice is taken with respect to claim 7, having an insulation made of a rigid aerogel, the use of the particular material, absent any criticality, is only considered to be the “optimum” material that a person having ordinary skill in the art at the time the invention was made using routine experimentation would have found obvious to provide for the insulating material of Prior Art since it has been held to be a matter of obvious design choice and within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the invention. In re Leshin, 125 USPQ 416. Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to have a known material with known parameters, so as to provide a desired accuracy of the measurements and minimize the manufacturing costs of the instrument/ sensor, as very well known in the art.
Official Notice is taken with respect to claim 8, having an insulation made of an ultralight superinsulating material formed of ceramic, etc., the use of the particular material, absent any criticality, is only considered to be the “optimum” material that a person having ordinary skill in the art at the time the invention was made using routine experimentation would have found obvious to provide for the insulating material of Prior Art since it has been held to be a matter of obvious design choice and within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the invention. In re Leshin, 125 USPQ 416. Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to have a known material with known parameters, so as to provide a desired accuracy of the measurements and minimize the manufacturing costs of the instrument/ sensor, as very well known in the art.
Official Notice is taken with respect to claim 9, having a thermal barrier with a thermal conductivity of 18-35mW/m-K. The particular thermal conductivity of the insulator, absent any criticality, is only considered to be the “optimum” thermal conductivity used by Prior Art that a person having ordinary skill in the art at the time the invention was made would have been able to determine using routine experimentation based, among other things, on the desired accuracy of the measurements, etc. See In re Boesch, 205 USPQ 215 (CCPA 1980).

Therefore, it would have been obvious to one skilled in the art at the time  before the effective filing date of the invention to select the insulator with the particular thermal conductivity, so as to satisfy to the particular fluid and a desired accuracy of measurements. 
Official Notice is taken with respect to claims 10-11: having an insulation material to insulate the second temperature sensor, as a potting material, particularly, solid or gelatinous thermoset plastic or silicone rubber gel, absent any criticality, is only considered to be the “optimum” material that a person having ordinary skill in the art at the time the invention was made using routine experimentation would have found obvious to provide for the insulating material of Prior Art since it has been held to be a matter of obvious design choice and within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the invention. In re Leshin, 125 USPQ 416. Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to have a known material with known parameters, so as to provide a desired accuracy of the measurements and minimize the manufacturing costs of the instrument/ sensor, as very well known in the art.
Official Notice is taken with respect to claims 14, 15, 27: having a temperature response time  as coming to 90% or better of a final temperature value when submerged in a fluid for less than 2 min/ 20 sec, and the temperature probe has a temperature accuracy of +/- 0.2 C or better. The particular range, absent any criticality, is only considered to be the “optimum” time and temperature used by Prior Art that a person having ordinary skill in the art at the time the invention was made would have been able to determine using routine experimentation based, among other things, on the type of device and its desired accuracy, etc. See In re Boesch, 205 USPQ 215 (CCPA 1980).

Therefore, it would have been obvious to one skilled in the art at the time  before the effective filing date of the invention to select the sensors and thermal barrier such that to provide the particular/ desired thermal response time to 90% of final value for an immersion time less than or equal to 2min/ 20 sec and a temperature accuracy within 0.2 C, so as to satisfy to the particular fluid and a desired accuracy of measurements. 
For claim 18: it is very well known to obtain any data, thus, the ratio of thermal resistivities, empirically.
Official Notice is taken with respect to claim 19: The particular ratio of thermal resistivities,  i.e., greater or equal to 0.05 or less than or equal to 0.5, absent any criticality, is only considered to be the “optimum” value used by Prior Art that a person having ordinary skill in the art at the time the invention was made would have been able to determine using routine experimentation based, among other things, on the desired accuracy of the measurements, etc. See In re Boesch, 205 USPQ 215 (CCPA 1980).

Therefore, it would have been obvious to one skilled in the art at the time  before the effective filing date of the invention to select the ratio or resistivities, so as to satisfy to the particular fluid and a desired accuracy of measurements depending on selection of the thermal sensors. 

          Claim(s) 7-11, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steckling (U.S. 20120232809) in view of Richards et al. (U.S. 4091265) [hereinafter Richards].
Steckling discloses the device as stated above.
Steckling does not explicitly teach the limitations of claims 7-11, 14-15.
Official Notice is taken with respect to claim 7, having an insulation made of a rigid aerogel, the use of the particular material, absent any criticality, is only considered to be the “optimum” material that a person having ordinary skill in the art at the time the invention was made using routine experimentation would have found obvious to provide for the insulating material of Prior Art since it has been held to be a matter of obvious design choice and within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the invention. In re Leshin, 125 USPQ 416. Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to have a known material with known parameters, so as to provide a desired accuracy of the measurements and minimize the manufacturing costs of the instrument/ sensor, as very well known in the art.
Official Notice is taken with respect to claim 8, having an insulation made of an ultralight superinsulating material formed of ceramic, etc., the use of the particular material, absent any criticality, is only considered to be the “optimum” material that a person having ordinary skill in the art at the time the invention was made using routine experimentation would have found obvious to provide for the insulating material of Prior Art since it has been held to be a matter of obvious design choice and within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the invention. In re Leshin, 125 USPQ 416. Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to have a known material with known parameters, so as to provide a desired accuracy of the measurements and minimize the manufacturing costs of the instrument/ sensor, as very well known in the art.
Official Notice is taken with respect to claim 9, having a thermal barrier with a thermal conductivity of 18-35mW/m-K. The particular thermal conductivity of the insulator, absent any criticality, is only considered to be the “optimum” thermal conductivity used by Prior Art that a person having ordinary skill in the art at the time the invention was made would have been able to determine using routine experimentation based, among other things, on the desired accuracy of the measurements, etc. See In re Boesch, 205 USPQ 215 (CCPA 1980).

Therefore, it would have been obvious to one skilled in the art at the time  before the effective filing date of the invention to select the insulator with the particular thermal conductivity, so as to satisfy to the particular fluid and a desired accuracy of measurements. 
Official Notice is taken with respect to claims 10-11: having an insulation material to insulate the second temperature sensor, as a potting material, particularly, solid or gelatinous thermoset plastic or silicone rubber gel, absent any criticality, is only considered to be the “optimum” material that a person having ordinary skill in the art at the time the invention was made using routine experimentation would have found obvious to provide for the insulating material of Prior Art since it has been held to be a matter of obvious design choice and within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the invention. In re Leshin, 125 USPQ 416. Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to have a known material with known parameters, so as to provide a desired accuracy of the measurements and minimize the manufacturing costs of the instrument/ sensor, as very well known in the art.
Official Notice is taken with respect to claims 14, 15: having a temperature response time  as coming to 90% or better of a final temperature value when submerged in a fluid for less than 2 min/ 20 sec, and the temperature probe has a temperature accuracy of +/- 0.2 C or better. The particular range, absent any criticality, is only considered to be the “optimum” time and temperature used by Prior Art that a person having ordinary skill in the art at the time the invention was made would have been able to determine using routine experimentation based, among other things, on the type of device and its desired accuracy, etc. See In re Boesch, 205 USPQ 215 (CCPA 1980).

Therefore, it would have been obvious to one skilled in the art at the time  before the effective filing date of the invention to select the sensors and thermal barrier such that to provide the particular/ desired thermal response time to 90% of final value for an immersion time less than or equal to 2min/ 20 sec and a temperature accuracy within 0.2 C, so as to satisfy to the particular fluid and a desired accuracy of measurements.

       Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steckling (U.S. 20120232809) in view of Richards et al. (U.S. 4091265) [hereinafter Richards].
Steckling discloses the device as stated above.
Steckling does not explicitly teach the limitations of claims 10-11.
For claim 10, 11: Richards teaches to insulate a thermistor with a potting material from direct transfer of heat from a heater (Abstract).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to put the thermistor in a potting material, so as to insulate it from an undesired heat, while allow it to sense a desired temperature, as very well known in the art.
          Claim(s) 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noma et al. (U.S. 5660473) [hereinafter Noma].
Noma discloses the device stated above. 
Noma does not explicitly teach the limitations of claims 21-22.
Official Notice is taken with respect to claim 21: having the particular thickness range, absent any criticality, is only considered to be the “optimum” thickness range used by Prior Art that a person having ordinary skill in the art at the time the invention was made would have been able to determine using routine experimentation based, among other things, on the type of device and its desired accuracy and rate of measurement, etc. See In re Boesch, 205 USPQ 215 (CCPA 1980).

Therefore, it would have been obvious to one skilled in the art at the time  before the effective filing date of the invention to select the thickness range, so as to satisfy a desired accuracy and rate of temperature measurement.
Official Notice is taken with respect to claim 22: having the thermal conductor made of a particular material, i.e., titanium, absent any criticality, is only considered to be the “optimum” material that a person having ordinary skill in the art at the time the invention was made using routine experimentation would have found obvious to provide for the insulating material of Prior Art since it has been held to be a matter of obvious design choice and within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the invention. In re Leshin, 125 USPQ 416. Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to have a known material with known parameters, so as to provide a desired accuracy of the measurements and minimize the manufacturing costs of the instrument/ sensor, as very well known in the art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 6 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11181427 [hereinafter Patent]. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 includes all the limitations of claim 1 of the Patent.
Information Disclosure Statement
The information disclosure statement filed 02/16/22 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
It is not possible to apply the prior art to claims 3-4, 13, 20, 23 due to the reasons stated above, see 112 rejections.
JP H05291005A However, in the above-mentioned structure, since the heat resistant temperature of the resin 3 is about 200 ° C. or less, there is a problem that the maximum operating temperature is limited to about 200 ° C.
Further, since the glass-sealed thermistor 1 has a cylindrical shape, heat transfer between the glass-sealed thermistor 1 and the metal plate 2 is poor, and therefore the thermal response is slow (90% thermal response time is 20 sec.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        December 12, 2022